Chief Justice Robertson
delivered the opinion of the Court.
This was a bill in chancefy, filed by James Stucker, against Valentine Stucker, to foreclose a mortgage executed by the latter, and by Jacob Dehaven.
The bill having been taken for confessed, the court decreed a sale of the mortgaged property.
U. B. Chambers, for plaintiff.
This, decree is erroneous for two reasons:
1st. Dehaven was a necessary party; and the bill did not pray that he should be made a party; it was. filed against V. Stucker alone.
2d. It does not appear that Y. Stucker was ever ■made a party, by appearance, or by the service of process.
Wherefore, the decree is reversed, and’ the cause remanded for such further proceedings as shall be ' proper, and consistent with this opinion.
Y. Stucker having made himself a party, by the prosecution of this writ of error, it will not be neces.* sary to issue a subpana against him.